Citation Nr: 1813343	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for intermittent heart palpitations (claimed as a heart condition).

2.  Entitlement to service connection for chronic back strain.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to July 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Although the Veteran initially requested a Board hearing in his July 2011 notice of disagreement, he subsequently withdrew that request in his June 2014 VA Form 9.  See 38 C.F.R. § 20.704(e).  Also, although the Statement of the Case in this appeal included a thyroid condition service connection claim, this issue was excluded in the VA Form 9.

The issue of entitlement to service connection for intermittent heart palpitations is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current back disability is causally related to an event, injury, or disease in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for chronic back strain have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

It is not in dispute that the Veteran has a current back disability.  What must be resolved is whether his current disability is etiologically related to service.  The Board finds that the evidence of record supports a finding that the Veteran's back disability is related to service.

At the outset, the Board notes that the Veteran is in receipt of the Parachutist Badge and has stated that he made 66 jumps while in service.  See July 2008 Treatment Record; September 2008 Private Physician T.W.M. Letter; September 2010 VA Examination.  

In September 2009, private physician Dr. T.W.M. opined that the Veteran's chronic back strain was more likely than not a direct result of the prelude to jumping, the parachute jumps, and landings that the Veteran made during service.  

In September 2010, a VA examiner stated that she could not opine as to whether the Veteran's current back disability was related to his parachute jumps during service because his service treatment records (STRs) were not available for review.  However, the examiner failed to fully consider the Veteran's assertions as to the in-service incident that he claims caused the injury.  The Veteran has competently and credibly asserted that his current back condition is related to parachuting in the military.  The VA examiner did not adequately explain why it was not feasible to opine as to the possible relationship between the current chronic back strain and the incident as described by the Veteran as required by Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Consequently, the Board affords this opinion little probative weight.

In giving the Veteran the benefit of the doubt, and considering the evidence of record as a whole, the Board finds that the preponderance of the evidence supports a finding for entitlement to service connection for chronic back strain.


ORDER

Entitlement to service connection for chronic back strain is granted.





REMAND

The Veteran was afforded a VA examination in December 2009 to determine the etiology of his intermittent heart palpitations.  In the report of the examination, the examiner noted that the Veteran reported developing palpitations two to three months after a 2007 thyroidectomy.  The examiner was requested to present nexus opinions for this disability and for back and thyroid conditions.  In doing so, the examiner noted that "above mentioned conditions were diagnosed and treated in service...as likely as not related to service. Rationale review of medical evidence in folder."  This opinion, while facially favorable, is highly problematic, as no clear rationale was provided.  Moreover, the suggestion that a heart disorder was "treated in service" seems to run counter to the separate notation of palpitations beginning in 2007 (approximately 12 years subsequent to service.)  Therefore, the Board finds that a new examination is required to more definitively ascertain the etiology of the Veteran's intermittent heart palpitations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  Afford the Veteran an examination from a VA treatment provider to determine the nature and etiology of his intermittent heart palpitations.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's intermittent heart palpitations began in service, or are otherwise related to a disease, event, or injury in service?

A complete rationale for any opinion provided is requested.  The absence of evidence of treatment for intermittent heart palpitations in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


